Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 30, 2015

The Court of Appeals hereby passes the following order:

A15A1703. ARNOLD v. THE STATE.

      This case was docketed in this court on May 5, 2015.                       Appellant’s
enumerations of error and brief were due to be filed on or before May 26, 2015. As
of this date said brief and enumerations of error have not been filed; and appellant has
not requested an extension of time to file. Therefore, appellee’s motion to dismiss
this appeal is GRANTED.

                                        Court of Appeals of the State of Georgia
                                                                             06/30/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.